         Case 2:16-cv-00457-GWF Document 87 Filed 10/11/18 Page 1 of 4



KAMER ZUCKER ABBOTT
Carol Davis Zucker #2543
Nicole A. Young     #13423
3000 W. Charleston Boulevard, Suite 3
Las Vegas, Nevada 89102-1990
Tel. (702) 259-8640
Fax (702) 259-8646
czucker@kzalaw.com
nyoung@kzalaw.com

Attorneys for Defendant
Southern Nevada T.B.A. Co.
d/b/a Ted Wiens Auto & Tire Centers



                               UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA

DANIEL ACUNA; and JERRY SCHAFFER, as )                  Case No. 2:16-cv-00457-GWF
individuals, and on behalf of others similarly )
situated,                                      )
                                               )        STIPULATION AND REQUEST FOR
                               Plaintiffs,     )        ORDER TO ADD CLASS MEMBER
                                               )        IN ORDER TO PROVIDE THE
vs.                                            )        NOTICE OF SETTLEMENT AND TO
                                               )        ALLOW TO SUBMIT A
SOUTHERN NEVADA T.B.A CO., a Nevada )                   CLAIM/CONSENT FORM
Corporation, doing business as “TED WIENS )
TIRE & AUTO CENTERS”,                          )
                                               )
                               Defendants.     )
___________________________________ ____ )

       The Parties need to add a class member and provide him notice of the settlement and allow

him to submit a Claim/Consent Form.

Recent History and Present Status.

       1.      On March 19, 2018 (ECF No. 80), the Court gave its preliminary approval to the

settlement of this collective action under the Fair Labor Standards Act (“FLSA”) and class action

asserting a state law claim.

       2.      One step in administration process has been to forward a Notice of Settlement to

each class member in each of the three (3) subclasses. Here, on August 7, 2018, the Claims




                                          Page 1 of 4
         Case 2:16-cv-00457-GWF Document 87 Filed 10/11/18 Page 2 of 4



Administrator mailed the Notices to each person listed on one of three lists prepared, using

Defendant’s records, listing (a) persons believed to have worked during the Class Period as a

Mechanic (“Mechanics subclass”) or as a Tire Technician or General Services Technician (both

included in the “Technicians subclass;” and/or (b) employees who had payroll deductions to pay

charges for Uniform laundering during the Claims Period (“Uniform subclass”). The deadline is

October 6, 2018 (60 days following mailing) for members of the Mechanics and Technicians

subclasses to submit Claim/Consent forms to “opt in” to the case and claim their shares of the

settlement, and for members of the Uniform subclass to submit change of address forms.

       3.      One such class member is Jonathan Calderon. He is listed as a member of the

Fed.R.Civ.P. 23 Uniform Subclass. Because it encompasses all employees who had payroll

deductions for laundering uniforms, this subclass is larger than combining the members of the two

FLSA subclasses (Mechanics and Technicians, respectively). Because of his membership in the

Uniform subclass, Mr. Calderon has received the Notice.

       4.      Mr. Calderon should have been listed as a member of the Technicians subclass but

was not because Defendant Wiens’ records did not list him as a Tire Technician or as working in

any of the jobs in either FLSA subclass. Mr. Calderon was listed in Wiens’ records as a Service

Driver (not in any subclass) but at some point began performing Tire Technician responsibilities

and was partially paid in commissions as were others in the subclass. Due to an oversight during

the 2013-2014 period, the company made no change in his job title in its records. Mr. Calderon

left his job at Wiens before Wiens’ present accounting person, who prepared all three lists, became

employed. Consequently, because of the error, Mr. Calderon was not on the list for those Wiens

believed to be members of the Technicians subclass.




                                           Page 2 of 4
          Case 2:16-cv-00457-GWF Document 87 Filed 10/11/18 Page 3 of 4



         5. On Monday, October 1, 2018, Mr. Calderon telephoned Defendant’s counsel and

advised that he believes he should be included as a Tire Technician. This would place him in the

Technicians subclass. Immediately thereafter, defense counsel and Wiens began performing

research in its records. This research confirmed Mr. Calderon’s work as listed in paragraph 4,

supra.

Requested Amendments to Administration of the Settlement

         6.    Based upon the facts referenced supra, the Parties agree the following changes

should be made to settlement administration and therefore request the court order as follows:

               A.      Jonathan Calderon is to be included as a member, for settlement purposes

only, of the Technicians subclass, subject to the terms of the terms of the settlement as set forth in

the Parties’ Settlement Agreement, as amended, and the Order of Preliminary Approval.

               B.      The Claims Administrator and/or the Parties must prepare a written

Supplemental Notice to Mr. Calderon, to which a copy of the original Notice of Settlement must

be attached, that notifies him he has the right to submit a Claim/Consent form under the terms of

the Settlement, including but not limited to the Parties’ Settlement Agreement, as amended, the

Notice of Settlement, and the Order of Preliminary Approval. Enclosed must be a Claim/Consent

form prepared as required under the Parties’ Settlement Agreement, as amended.                   The

Supplemental Notice is to be mailed or handed to Mr. Calderon.

               C.      Since Mr. Calderon has already received the original Notice of Settlement,

the Supplemental Notice must inform Mr. Calderon that he must mail or hand deliver the valid

Claim/Consent form to the Claims Administrator no later than fourteen (14) days after the date of

mailing or hand delivery.




                                             Page 3 of 4
         Case 2:16-cv-00457-GWF Document 87 Filed 10/11/18 Page 4 of 4



               D.     Aside from the procedure referenced in paragraph 6(A) through 6(C), this

order makes no changes in the terms of settlement.

DATED: _____10/11/18_________               REMPFER MOTT LUNDY

                                            By: ____/s/ Scott Lundy______________________
                                                  Joseph N. Mott
                                                  Scott Lundy
                                                  Attorneys for Plaintiffs and Class Counsel


DATED: ____10/11/18__________               KAMER ZUCKER ABBOTT

                                             By: ____/s/ Carol Davis Zucker______________
                                                   Carol Davis Zucker
                                                   Nicole A. Young
                                                   Attorneys for Defendant


                                            ORDER

       For the reasons stated above and good cause appearing, it is hereby ordered as set forth in

paragraph 6.



        10/12/2018
DATED” _______________________              _____________________________________
                                            The Hon. George W. Foley
                                            United States Magistrate Judge




                                          Page 4 of 4
